SCHMIDT, J., pro tem.
In the above-entitled matter the attorney-general has moved that the judgment and order appealed from be affirmed as no briefs have been filed by appellant.
Although no briefs have been filed we have read the entire record. The evidence amply sustains the verdict of the jury finding the defendant guilty of violating chapter 339, section 1, of the, Statutes of 1923 as charged in count one of the indictment filed in the lower court. The record does not disclose any reversible error.
Judgment affirmed.
Nourse, P. J., and Sturtevant, J., concurred.